Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The claim amendment filed on 01/12/2021 has been entered. Pending claims are considered allowable by the examiner. The following is an examiner’s statement of reasons for allowance: 
When considering claim 1 as a whole, prior art of record fails to disclose or render obvious, alone, or in combination:
An object recognition apparatus configured to be mounted in a vehicle, the object recognition apparatus comprising:  an electronic control unit (ECU) configured to:  recognize a plurality of objects; obtain behavior information about behaviors of objects recognized in a first timing among the plurality of objects; determine whether a parallel moving condition is satisfied on the basis of the behavior information, wherein the parallel moving condition indicates that there is a first object and a second object, which move in parallel with each other, among the objects recognized in the first timing; determine whether a recognition condition is satisfied, wherein the recognition condition indicates that the second object is among objects recognized in a second timing, which is later than the first timing; determine whether a recognition number condition is satisfied, wherein the recognition number condition indicates that a number of the objects recognized in the second timing is reduced in comparison with a number of the objects recognized in the first timing; determine that the first object is in a parallel-moving-object-lost state in which recognition cannot be performed due to an overlap with the 
The claim taken as a whole, and in particular the dependence on the recognition condition, the recognition number condition and the parallel moving condition to determine if the lost object was lost due to parallel movement makes it allowable over the prior art of record.
Claims 2 and 3 are allowed due to their dependency on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALEB TESSEMA whose telephone number is (571)272-2696.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KALEB TESSEMA/Examiner, Art Unit 2667   

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667